Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 * In connection with the Annual Report of Stonecrest One, Inc., (the “Company”), on Form 10-K for the period ended June 30, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”) pursuant to the requirement set forth in Rule13a-14(b) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), andSection1350 of Chapter63 of Title18 of the United States Code (18 U.S.C.§ 1350), George C. Critz, III, the President, principal executive officer and principal financial officer of the Company, hereby certifies that, to the best of my knowledge: 1.The Report fully complies with the requirements of Section13(a) or Section15(d) of the Exchange Act, and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company for the period covered by the Periodic Report. Date: November 19, 2010By:/s/ George C. Critz, III George C. Critz, III President (Principal Executive Officer and Principal Financial Officer) *This certification accompanies the Report to which it relates, is not deemed filed with the Securities and Exchange Commission and is not to be incorporated by reference into any filing of the Company under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended (whether made before or after the date of the Report), irrespective of any general incorporation language contained in such filing.
